Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “110” has been used to designate both the hook and the rigid member. “Hook 140” as referenced in the specifications is not shown in Figure 1 and is most likely incorrectly labeled as “110”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specifications
The disclosure is objected to because of the following informalities: 
	Pg. 4, [0022], lines 5-6: the drawing reference number “110” is used for both the “rigid structure” and the “hook”. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Poston (US Pub. 2015/0082685 A1) in view of Brown (US Pub. 2,448,954).
Regarding claim 1, Poston discloses an apparatus comprising: 
a rigid member having a proximal end and a distal end (Fig. 1, shank 125 has a proximal and distal end); 
a hook formed at the proximal end of the rigid member (Fig. 1, neck 110); 
a weight attached to the rigid member at the distal end (Fig. 3, weight 325). 
However, Poston does not disclose a slide disposed on the rigid member, constrained in sliding relation to the rigid member between the proximal end and the distal end. However, Brown discloses a swivel device adapted for use on fishing lines that could be attached on a fishing apparatus (Fig. 1, a fishing line attaches to eye-Attached on the rigid member.
As there are a finite number of identified predictable potential solutions, a finding that one of ordinary skill in the art could have pursued the known option with a reasonable expectation of success is considered obvious.
As such, the examiner asserts, there are three possible locations to pursue for attachment of a known swivel for fishing which is commonly used, as such the claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within their technical grasp. If this leads to the anticipated success, it is likely that the product is not of innovation but of ordinary skill and common sense. 
Regarding claim 2, Poston as modified by Brown discloses the claimed invention in addition to, as taught by Brown, the slide is further configured to receive a means of suspending the apparatus (Col. 2, lines 45-47: “The eye-member 22, to which the fishing line is normally attached is swiveled in an opening on the looped end 10”).
Regarding claim 3, Poston discloses a device for returning a fish to depth so the fish can recover from barotrauma, the device comprising: 
a rigid wire having a proximal end and a distal end (Fig. 1, shank 125 has a proximal and distal end);

a weight fixedly attached to the rigid wire at the distal end (Fig. 3, weight 325).
However, Poston does not disclose, as taught by Brown, a sliding member disposed on the rigid wire in sliding relation between the proximal end and the distal end (Fig. 1, a fishing line attaches to eye-member 22 which attaches to a swivel).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Poston to include the swivel of Brown because the rigid member might be a more optimal location to attach the fishing line to.
Regarding claim 4, Poston as modified discloses the rigid wire is bent to create a hook member near the proximal end, a weight member near the distal end, and a fixed member disposed between the hook member and the weight member (Pg. 1, [0007], lines 1-7: “An upside down weighted barbless hook according to principles of the invention returns fish to their natural habitat and releasing them unharmed. An exemplary upside down barbless hook is comprised of a "U" shaped piece of metal round stock with one end of the "U" sharpened to a point. Rings are either welded on or bent into the device during manufacturing”).
Regarding claim 5, Poston as modified by Brown discloses a hook stop loop disposed between the fixed member and the hook member; 
a weight stop loop disposed between the fixed member and the weight member Fig. 1, ring 215);

Regarding claim 6, Poston as modified by Brown discloses the claimed invention in addition to, as taught by Brown, a suspension line attached to the sliding member (Col. 2, lines 45-47: “The eye-member 22, to which the fishing line is normally attached is swiveled in an opening on the looped end 10”).
Regarding claim 7, Poston discloses a method for returning a fish to depth so the fish can recover from barotrauma, the method comprising: 
providing a device for returning a fish to depth so the fish can recover from barotrauma (Abstract, lines 1-4: “An elongated barbless upside down hook, physically returns a fish back to the bottom, naturally recompressing the trapped air, oxygenating the fish on the way down and releasing it unharmed”), the device comprising: 
a rigid wire having a proximal end and a distal end (Fig. 1, shank 125 has a proximal and distal end); 
a hook disposed on the rigid wire at the proximal end (Fig. 1, neck 110);
a weight fixedly attached to the rigid wire at the distal end (Fig. 3, weight 325);
attaching a fish onto the hook of the device, the fish hanging by its lower lip on the hook and the sliding member in a first point of suspension, with both the fish and the weight below the first point of suspension (Fig. 3, fish 300 is hooked onto the device); 
lowering the device with the attached fish into the water (Fig. 3, fish 300 is lowered into the water); 

However, Poston does not disclose a slide disposed on the rigid member, constrained in sliding relation to the rigid member between the proximal end and the distal end. However, Brown discloses a swivel device adapted for use on fishing lines that could be attached on a fishing apparatus (Fig. 1, a fishing line attaches to eye-member 22 which attaches to a swivel). Poston establishes a known need for fish releasing devices for preventing barotrauma. As set forth Poston does not disclose a slide (i.e. swivel) attached to the rigid member. However, the device of Poston establishes three finite locations where one of ordinary skill in the art would be able to and/or consider attaching a fishing line via a swivel, 1. The eyelet of the barotrauma release, 2. The location and eyelet with the weight that is attached, or 3. Attached on the rigid member.
As there are a finite number of identified predictable potential solutions, a finding that one of ordinary skill in the art could have pursued the known option with a reasonable expectation of success is considered obvious.
As such, the examiner asserts, there are three possible locations to pursue for attachment of a known swivel for fishing which is commonly used, as such the claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within their technical grasp. If this leads to the anticipated success, it is likely that the product is not of innovation but of ordinary skill and common sense. 
As modified, the following steps occur. 
providing a suspension line attached to the device at the sliding member (Col. 2, lines 45-47: “The eye-member 22, to which the fishing line is normally attached is swiveled in an opening on the looped end 10”);
moving of the sliding member to a second point of suspension by the weight acting on the device with the fish lagging due to its buoyancy; 
turning of the device into an upside-down position by action of the sliding ember sliding to the second suspension position.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY HOOPER MUDD whose telephone number is (571)272-5941. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 5712721467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY HOOPER MUDD/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642